      Case 1:12-cv-08333-ALC-SN Document 1191 Filed 09/16/21 Page 1 of 1




                                              September 15, 2021

Via ECF
The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square
                                                                             9/16/2021
New York, NY 10007

               Re:     Scott v. Chipotle Mexican Grill, Inc., No. 12 Civ. 8333 (ALC) (SN)

Dear Judge Carter:

        Together with Shavitz Law Group, P.A. and Fitapelli & Schaffer LLP, we represent
Plaintiffs in the above-referenced matter. We write to seek an order extending the deadline to file
a motion for approval of settlement from September 17, 2021 to on or before October 1, 2021.

       To avoid further requests for extensions, Plaintiffs propose that the Parties confirm this
week that they have final agreement on the settlement language, and fully execute the final
agreement by September 21. Accordingly, Plaintiffs respectfully request an extension of the
deadline to file a motion for approval of settlement to on or before October 1, 2021. The
requested extension of the deadline to file a motion for approval of settlement is the second
request as to this deadline, and the extension if granted will not affect any other scheduled dates.
Defendants consent to this request.

                                              Respectfully submitted,

                                              /s/ Melissa L. Stewart
                                              Melissa L. Stewart
                                              Counsel for Plaintiffs

cc:    Counsel of record (via ECF)




                                                   Dated: 9/16/2021
